Citation Nr: 1716587	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of a thoracic spine fracture at T3-T5, evaluated as 10 percent disabling prior to March 11, 2014, and 20 percent disabling from that date.  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1975 and from August 1980 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2011, the Veteran appeared and testified at a videoconference hearing at the Oakland RO.  A transcript is of record.  

This appeal was previously before the Board in August 2011 when it was remanded for further development.  It has been returned to the Board for further appellate consideration.  

Following the August 2011 remand, a July 2015 rating decision increased the evaluation of the Veteran's thoracic spine disability to 20 percent, effective from March 11, 2014.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Veteran's claim for an increased rating for his thoracic spine disability remains on appeal.  The issue has been characterized to reflect the recent change.  

The August 2011 remand noted that the Veteran had raised the issue of TDIU, and requested that the RO adjudicate the matter.  This has been accomplished.  The Veteran continues to assert that his service connected back disability renders him unemployable, and the claim for TDIU remains an aspect of the appeal for an increased rating.  Therefore, this matter is now listed as a separate issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As for the claim for TDIU, it is inextricably intertwined with the appeal for an increased rating for the thoracic spine disability which is the Veteran's only service connected disability.  Therefore, the claims must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2011 remand requested that the Veteran be afforded a new VA examination of his thoracic spine in order to ascertain the current severity of his disability.  This was accomplished in March 2014 and February 2015; however, the record shows that the Veteran underwent surgery of the thoracolumbar spine in January 2017.  He has not been afforded a VA examination since this surgery.  As the surgery is an indication that his disability had worsened, and as it is likely that the surgery will result in a change in symptomatology, the Board finds that the Veteran should be scheduled for another VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, since the February 2015 VA examination was completed, a decision of the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 4.59 (2016) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Neither the March 2014 VA examination nor the February 2015 VA examination have included the passive range of motion, and this is not found elsewhere in the evidence.  Therefore, the Board has no choice but to request that the Veteran once again be scheduled for a new VA examination of his service-connected thoracic spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination of the residuals of a thoracic spine fracture at T3-T5 for the purpose of determining the current nature and severity of this disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and non weight-bearing.  All range of motions relating to thoracolumbar spine should be recorded.  Additional functional loss due to pain, weakness, incoordination or fatigability following repetitive use should be noted in terms of degrees.  The presence or absence of flare-ups should be noted, as should any additional functional loss produced during flares. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




